                                           Case 3:20-cv-00633-SI Document 138 Filed 09/01/21 Page 1 of 1




                                   1

                                   2                                     UNITED STATES DISTRICT COURT

                                   3                                    NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     MARC SILVER, et al.,                                Case No. 20-cv-00633-SI
                                   6                      Plaintiffs,
                                                                                             ORDER OVERRULING
                                   7               v.                                        DEFENDANT’S OBJECTIONS TO
                                                                                             SPECIAL MASTER’S ORDER NO. 4
                                   8     BA SPORTS NUTRITION, LLC,
                                                                                             Re: Dkt. No. 134
                                   9                      Defendant.

                                  10

                                  11             Defendant has filed an objection to the Special Master’s Order No. 4, which granted in part

                                  12   and denied in part plaintiffs’ motion to compel production of documents. Defendant raises the
Northern District of California
 United States District Court




                                  13   following objections: (1) defendant should not be required to produce documents related to off-

                                  14   label marketing materials; (2) the scope of production should be limited to a four-year time period,

                                  15   not six years; (3) NAD documents are irrelevant; and (4) defendant should only be required to collect

                                  16   and search for documents once.

                                  17             Pursuant to paragraph 16 of the Court’s April 21, 2021, Order Appointing Martin Quinn as

                                  18   Special Master, the Court “shall review findings of fact made or recommended by the Special Master

                                  19   for clear error.” Mixed findings or findings of law are reviewed de novo. Dkt. No. 109 (citing Rule

                                  20   53(g)).

                                  21             The Court has reviewed the Special Master’s order, the parties’ briefing on defendant’s

                                  22   objections, and the record supplied by defendant and OVERRULES defendant’s objections for the

                                  23   reasons stated in the Special Master’s order as well as plaintiff’s response to defendant’s objections.

                                  24   Defendant shall comply with the Special Master’s order within 7 days of the filing date of this order.

                                  25             IT IS SO ORDERED.

                                  26   Dated: September 1, 2021                       ______________________________________
                                                                                        SUSAN ILLSTON
                                  27                                                    United States District Judge
                                  28
